Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-16, 18-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11148615. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 11-16, 18-29 are encompassed by the scope of claims 1-11 of patent 11148615.
  PRODUCT BY PROCESS CLAIM:

	“ The subject matter present is regarded as a product by process claim in which a product is introduced by the method in which it is made.  It is the general practice of this office to examine the final product described regardless of the method provided by the applicant.”


The limitation of “ moldably” is considered a product by process limitation, and is thus treated by the policy set forth above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16, 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2016/0325609) in view of Katoh(4248933).
Per claims 11,  23, Yu et al shows a fixed window assembly for a vehicle comprising: a fixed transparent substrate (4) having a first surface, an edge surface, and a second surface facing opposite said first surface, said transparent substrate also having a periphery; a trim portion spaced from and adjacent to said fixed transparent substrate with said trim portion comprising, a rigid polymeric base (1) having an exterior bonding surface (one of the many bonding surfaces that are exterior, and claims are not exclusively specific) and an interior bonding surface (one of the many bonding surfaces that are interior), and a decorative member(2) comprising a film and having a bonding portion moldably bonded to an entirety of said exterior bonding surface (one of the surfaces) of said rigid polymeric base; and an encapsulation formed of a polymeric material with said encapsulation: moldably bonded to said periphery of said fixed transparent substrate such that said polymeric material is bonded to at least one of a portion of said first surface, a portion of said edge surface, and a portion of said second surface; and moldably bonded to said interior bonding surface of said rigid polymeric base by forming a depression in said encapsulation with said rigid polymeric base disposed in and bonded to said depression to mount said trim portion in said spaced and adjacent position relative to said fixed transparent substrate.
Yu et al does not show the rigid base formed of a polymeric material.
Katoh figures 2-5, shows a rigid base (1) connecting to a decorative member (2) and an encapsulation (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yu et al’s structure to show the base being of polymeric material as taught by Katoh in order to form a strong light weight rust resistance base for the vehicle window assembly; furthermore, examiner takes Official Notice of the well known use of polymeric base for forming glass support on window as it is light weight and readily available.  
Per claims 12-13, 15, 24-25 Yu et al further shows a portion of said encapsulation is disposed between said fixed transparent substrate and said trim portion to interconnect said fixed transparent substrate glass and said trim portion, wherein said fixed transparent substrate glass has a bottom edge and said trim portion is mounted adjacent said bottom edge by a portion of said encapsulation, wherein said polymeric base is formed of a thermoplastic polymer to form a rigid polymeric base, and wherein said encapsulation is formed of a thermoplastic polymer to form a rigid polymeric encapsulation.
	Per claim 14, Yu et al as modified shows all the claimed limitations except for said bottom edge has opposing ends and is curved between said ends with said trim portion formed in a curve complementary in configuration to said curve of said bottom edge.
	Kato figure 37 further shows the bottom edge having opposing ends and is curved between said ends of the trim portion formed in a curve complementary in configuration to the curve of the bottom edge.
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Yu et al’s modified structures to show the bottom edge having opposing ends and is curved between said ends of the trim portion formed in a curve complementary in configuration to the curve of the bottom edge as taught by Katoh in order to form glass panel having rounded ends resulting in reduced edge sharpness and fracturability.
	Per claims 16, 26 Yu et al as modified shows all the claimed limitations except for said rigid polymeric base is formed from polypropylene to form a rigid polymeric base and wherein said encapsulation is formed of a thermoplastic vulcanizate to form a rigid polymeric encapsulation.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yu et al’s modified structures to show said rigid polymeric base is formed from polypropylene to form a rigid polymeric base and wherein said encapsulation is formed of a thermoplastic vulcanizate to form a rigid polymeric encapsulation since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; and one having ordinary skill in the art would have found it obvious to use one polymer over the other to form the sealing support for the fixed window as long as the material provides the needed desired properties of strength, light weight, and rust resistant.
Per claims 18-19, Yu et al as modified further shows said exterior bonding surface of said polymeric base has an arcuate configuration, wherein said exterior and interior bonding surfaces of said rigid polymeric base have arcuate configurations such that said rigid polymeric base is substantially uniform in thickness(figures 4-5).
	Per claims 20-22, 27-29, Yu et al as modified further shows said rigid polymeric base further includes a terminal end extending between said exterior and interior bonding surfaces with said encapsulation simultaneously coupled moldably bonded to said interior bonding surface of said rigid polymeric base, said terminal end of said rigid polymeric base and said periphery of said fixed transparent substrate, wherein said polymeric base has at least one side disposed between said exterior and interior bonding surfaces and wherein said encapsulation encapsulates said sides of said polymeric base to overmold and secure said trim portion to said fixed transparent substrate, wherein said encapsulation is bonded to at least one of a portion of an exterior surface of said polymeric base and said decorative member to overmold and secure said trim portion to said fixed transparent substrate (figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different window sealing assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

12/12/2022